DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4, 5, 8-10, 12-19, and 21-25 are currently pending. No amendments have been made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12, 15-17, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 (US Pub No. 2017/0127995 – previously cited) in view of Blank et al. ‘649 (International Pub No. WO 2015/195649, priority date 16 June 2014).
Regarding claim 1, Hyde et al. ‘995 teaches a fetal position monitoring system ([0074]), comprising:
a force and deformation sensor arrangement configured to obtain mechanical resistance information of a plurality of local areas of an abdomen of an expectant mother in response to an applied pressure, the force and deformation sensor arrangement comprising a force and deformation sensor comprising a force sensor adapted to measure a force and a deformation sensor adapted to measure a deformation of at least one touched area within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure, wherein the mechanical resistance information comprises the force and the deformation measurements of each of the at least one touched areas within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0035], [0053]; [0035] recites that sensors 120 can include any number of sensors and/or any number of different types of sensors such as strain sensors, interpreted as a deformation sensor, and sensors that measure an external source load and/or an internal source load experience by pregnant subject, interpreted as a force sensor.);
a data analysis processor configured to: interpret the mechanical resistance information with respect to the plurality of local areas of the abdomen of the expectant mother, derive a fetal position or a fetal size from the interpretation (Fig. 5 controller 110 and [0074]-[0077]); and
an output device configured to provide output data adapted to present a representation of the fetal position or fetal size ([0036]).
For clarity, Examiner notes that Hyde et al. ‘995 teaches a processor that inputs data from a deformation measurement and a force measurement but it is unclear what analysis is done with those data points.
Hyde et al. ‘995 teaches all of the elements of the current invention as mentioned above except for the data analysis processor being configured to derive a measure of hardness in each of the at least one touched areas from a ratio of the deformation measurement and the force measurement of the at least one touched area, as the interpretation of the mechanical resistance information.
Blank et al. ‘649 teaches a relative stiffness of a tissue can be estimated based on the ratio of deformation to the force. A map of a stiffness field can be determined ([0065]). The map of tissue stiffness can be used to improve the detection of tissue abnormalities ([0067]). Detecting tissue abnormalities could be interpreted as differentiating between different kinds of tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis processor of Hyde et al. ‘995 to include deriving a measure of hardness as Blank et al. ‘649 teaches that this would aid in detecting different tissues, or tissue abnormalities ([0067]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis processor of Hyde et al. ‘995 to include deriving a measure of hardness as Blank et al. ‘649 teaches as this would be the use of a known technique to improve similar devices in the same way since this would have been a predictable option of comparing data to one of ordinary skill in the art.
Regarding claim 2, Hyde et al. ‘995 teaches wherein the data analysis processor is further configured to derive fetal movement over time based on the fetal position derived and the output device is further configured to provide a representation of the fetal movement ([0029]).
Regarding claim 4, Hyde et al. ‘995 teaches wherein the force and deformation sensor arrangement comprises an abdominal belt (Fig. 5 wearable garment 200 and [0069]).
Regarding claim 8, Hyde et al. ‘995 teaches wherein the data analysis processor is adapted to determine locations of areas of the abdomen of the expectant mother which are adjacent or away from a fetal body part based on the interpretation of the mechanical resistance information, wherein the fetal body part is one of a head, a buttock or a back ([0075]).
Regarding claim 9, Hyde et al. ‘995 teaches wherein the data analysis processor is adapted to determine the fetal position from the determined locations of the abdomen of the expectant mother ([0077]).
Regarding claim 10, Hyde et al. ‘995, as modified by Blank et al. ‘649, teaches a method of monitoring fetal position, comprising the recited steps.
Regarding claim 12, Hyde et al. ‘995 teaches determining a location of areas of the abdomen of the expectant mother which are adjacent or away from at least one fetal body part based on the interpreting of the mechanical resistance information, wherein the at least one fetal body part is a head, a buttock or a back ([0075]), and the method further comprises determining the fetal position from the head, buttock or back locations ([0077]).
Regarding claim 15, Hyde et al. ‘995 teaches deriving fetal movement over time, and providing a representation of the fetal movement ([0029]).
Regarding claims 16 and 17, Hyde et al. ‘995 teaches wherein locations of areas of the abdomen of the expectant mother comprise at least one of the plurality of local areas of the abdomen of the expectant mother ([0045]).
Regarding claims 23 and 24, Hyde et al. ‘995 teaches wherein the measure of hardness is of a fetus ([0075]; When processing the sensor information, the body part of the fetus is determined. It is also noted that Hyde et al. ‘995 in view of Blank et al. ‘649 teaches the measure of hardness.).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Blank et al. ‘649, as applied to claims 4 and 10, further in view of Belli ‘056 (US Pub No. 2005/0283056 – previously cited).
Regarding claim 5, Hyde et al. ‘995 in view of Blank et al. ‘649, as applied to claim 4, teaches all of the elements of the current invention as mentioned above except for wherein the abdominal belt comprises an array of inflatable portions adapted to provide the applied pressure, each inflatable portion is operatively connected with the force and deformation sensor.
Belli ‘056 teaches an inflatable belt that is associated with pressure sensors (Abstract, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the abdominal belt of Hyde et al. ‘995 in view of Blank et al. ‘649, as applied to claim 4, to include an array of inflatable portions for providing the applied pressure as Belli ‘056 teaches this will aid in the expulsion of the fetus (Abstract).
Regarding claim 14, Hyde et al. ‘995 teaches wherein the force and deformation sensor arrangement comprises an abdominal belt (Fig. 5 wearable garment 200 and [0069]).
Hyde et al. ‘995 in view of Blank et al. ‘649, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the method comprises providing the applied pressure by inflating inflatable portions of the abdominal belt.
Belli ‘056 teaches an inflatable belt that is associated with pressure sensors (Abstract, [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hyde et al. ‘995 in view of Blank et al. ‘649, as applied to claim 10, to include providing the applied pressure by inflating inflatable portions of the abdominal belt as Belli ‘056 teaches this will aid in the expulsion of the fetus (Abstract).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Blank et al. ‘649, as applied to claim 10, further in view of Kabakov et al. ‘436 (US Pub No. 2014/0249236 – previously cited).
Regarding claim 13, Hyde et al. ‘995 in view of Blank et al. ‘649, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the force and deformation sensor arrangement comprises a glove and the method comprises a user providing the applied pressure through the glove.
Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). A controller may operate such as to provide basic instructions to a maternal patient for operation and use of the fetal monitoring device, including an audible signal to place and/or remove sensors (which may be incorporated into a glove) from the abdomen of the maternal patient according to a particular time for signal acquisition ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force and deformation sensor arrangement of Hyde et al. ‘995 in view of Blank et al. ‘649, as applied to claim 10, to include being associated with a glove as Kabakov et al. ‘436 teaches that substituting a glove (Fig. 2) for a belt (Fig. 7) would obtain predictable results. Furthermore, including a controller to guide the user of the system would aid in instructing the user to properly operate the fetal monitoring device ([0044]).
Claims 18, 19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. ‘995 in view of Kabakov et al. ‘436 further in view of Blank et al. ‘649.
Regarding claim 18, Hyde et al. ‘995 teaches a fetal position monitoring system ([0074]), comprising:
a force and deformation sensor arrangement configured to obtain mechanical resistance information of a plurality of local areas of an abdomen of an expectant mother in response to an applied pressure, wherein the mechanical resistance information comprises the force and the deformation measurements of each of the at least one touched areas within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0035], [0053]; [0035] recites that sensors 120 can include any number of sensors and/or any number of different types of sensors such as strain sensors, interpreted as a deformation sensor, and sensors that measure an external source load and/or an internal source load experience by pregnant subject, interpreted as a force sensor.);
a data analysis processor configured to interpret the mechanical resistance information with respect to the plurality of local areas of the abdomen of the expectant mother, and configured to derive a fetal position or a fetal size from the interpretation (Fig. 5 controller 110 and [0074]-[0077]); and
an output device configured to provide output data adapted to present a representation of the fetal position or size ([0036]).
Hyde et al. ‘995 teaches all of the elements of the current invention as mentioned above except for the force and deformation sensor arrangement comprising: a glove comprising force sensing areas each comprising a compression sensor adapted to measure a force and a deformation sensor adapted to measure deformation of at least one touched area within the plurality of local areas of the abdomen of the expectant mother in response to the applied pressure; and a controller adapted to provide an output adapted to guide a user of the system to apply pressure to the abdomen.
Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). The glove may include a piezofilm that may cover the entirety of forehand side, or only a portion thereof, exemplarily, but not limited to the palm of the forehand side (Fig. 1 piezofilm 20 and [0022]). A controller may operate such as to provide basic instructions to a maternal patient for operation and use of the fetal monitoring device, including an audible signal to play and/or remove sensors (which may be incorporated into a glove) from the abdomen of the maternal patient according to a particulate time for signal acquisition ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fetal position monitoring system of Hyde et al. ‘995 to include a glove comprising the recited elements and a controller adapted to provide an output adapted to guide a user of the system to apply pressure to the abdomen as Kabakov et al. ‘436 teaches that substituting a glove (Fig. 2) for a belt (Fig. 7) would obtain predictable results. Furthermore, including a controller to guide the user of the system would aid in instructing the user to properly operate the fetal monitoring device ([0044]).
For clarity, Examiner notes that Hyde et al. ‘995 teaches a processor that inputs data from a deformation measurement and a force measurement but it is unclear what analysis is done with those data points.
Hyde et al. ‘995 in view of Kabakov et al. ‘436 teaches all of the elements of the current invention as mentioned above except for wherein the data analysis processor is adapted to derive a measure of hardness in each of the at least one touched areas from a ratio of the deformation measurement and the force measurement of the at least one touched area.
Blank et al. ‘649 teaches a relative stiffness of a tissue can be estimated based on the ratio of deformation to the force. A map of a stiffness field can be determined ([0065]). The map of tissue stiffness can be used to improve the detection of tissue abnormalities ([0067]). Detecting tissue abnormalities could be interpreted as differentiating between different kinds of tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis processor of Hyde et al. ‘995 in view of Kabakov et al. ‘436 to include deriving a measure of hardness as Blank et al. ‘649 teaches that this would aid in detecting different tissues, or tissue abnormalities ([0067]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analysis processor of Hyde et al. ‘995 to include deriving a measure of hardness as Blank et al. ‘649 teaches as this would be the use of a known technique to improve similar devices in the same way since this would have been a predictable option of comparing data to one of ordinary skill in the art.
Regarding claim 19, Hyde et al. ‘995 teaches wherein stress is derived from the force measurement and strain is derived from the deformation measurement (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0035], [0053]; [0035] recites that sensors 120 can include any number of sensors and/or any number of different types of sensors such as strain sensors, interpreted as a deformation sensor, and sensors that measure an external source load and/or an internal source load experience by pregnant subject, interpreted as a force sensor.).
Regarding claim 21, Hyde et al. ‘995 teaches wherein the force sensing areas are adapted to monitor a pressure applied by the user, and to derive the mechanical resistance information of a body part being pressed (Fig. 5 one or more sensors 120, stacked sensor assembly 170 and [0053]).
Hyde et al. ‘995 in view of Kabakov et al. ‘436 further in view of Blank et al. ‘649, as applied to claim 18, teaches all of the elements of the current invention as mentioned above except for wherein the force sensing areas are adapted to monitor a surface displacement in response to the pressure applied.
Kabakov et al. ‘436 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). The glove may include a piezofilm that may cover the entirety of forehand side, or only a portion thereof, exemplarily, but not limited to the palm of the forehand side (Fig. 1 piezofilm 20 and [0022]). The deformation of the piezofilm is strain.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing areas of Hyde et al. ‘995 in view of Kabakov et al. ‘436 further in view of Blank et al. ‘649, as applied to claim 18, to include a surface displacement as Kabakov et al. ‘436 teaches that this will aid in deriving at least one of a fetal heart rate and fetal motion from the piezofilm signal (Abstract).
Regarding claim 22, Hyde et al. ‘995 in view of Kabakov et al. ‘995 further in view of Blank et al. ‘649, as applied to claim 18, teaches all of the elements of the current invention as mentioned above except for wherein the force sensing areas are disposed in a finger and a palm of the glove.
Kabakov et al. ‘995 teaches a fetal monitoring device incorporated into a glove to be worn by a patient ([0020]). The glove may include a piezofilm that may cover the entirety of forehand side, or only a portion thereof, exemplarily, but not limited to the palm of the forehand side (Fig. 1 piezofilm 20 and [0022]). Fig. 1 shows that the piezofilm is disposed on the palm and a finger of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing areas of Hyde et al. ‘995 in view of Kabakov et al. ‘995 further in view of Blank et al. ‘649, as applied to claim 18, to include being disposed in a finger and a palm of the glove as Kabakov et al. ‘995 teaches that this will aid in deriving at least one of a fetal heart rate and fetal motion detection from the piezofilm signal (Abstract).
Regarding claim 25, Hyde et al. ‘995 teaches wherein the measure of hardness is of a fetus ([0075]; When processing the sensor information, the body part of the fetus is determined. It is also noted that Hyde et al. ‘995 in view of Blank et al. ‘649 teaches the measure of hardness.).
Response to Arguments
Examiner has included US Provisional Application 61/998,030 as requested.
Applicant argues that although Blank et al. ‘649 teaches that a relative stiffness of the tissue can be measured based on the ratio of deformation, Blank et al. ‘649 does not disclose how these measurements are made. However, the independent claims do not mention how the measure of hardness is derived.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such, Applicant’s arguments are not persuasive.
Applicant argues that Hyde et al. ‘995 and Blank et al. ‘649 do not teach the claimed force and deformation sensor. Examiner respectfully disagrees, as [0035] of Hyde et al. ‘995 recites that sensors 120 can include any number of sensors and/or any number of different types of sensors such as strain sensors, interpreted as a deformation sensor, and sensors that measure an external source load and/or an internal source load experience by pregnant subject, interpreted as a force sensor. As such, Applicant’s arguments are not persuasive.
Applicant argues that Blank et al. ‘649 does not pursue a measurement of deformation at a specific location. Examiner respectfully disagrees, as Figs. 2 and 11 show that the device 10 may be placed on a specific location. As such, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791